TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 20, 2019



                                      NO. 03-19-00067-CV


                                  R. Wayne Johnson, Appellant

                                                  v.

                                    C. Parker, et al., Appellee




     APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                DISMISSED -- OPINION BY JUSTICE BAKER




This is an appeal from the order denying appellant’s motion to reinstate, signed by the trial court

on January 16, 2019. Having reviewed appellant’s pleadings, the Court agrees that the appeal

should be dismissed. Therefore, the Court dismisses the appeal. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.